DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Weatherbee on 2/8/2022.
Claim 1: An apparatus for delivery of a lens component into an eye, comprising:
a nozzle; 
a housing, wherein the nozzle is operatively coupled to the housing; 
a first lever; 
a second lever; and 
a linkage assembly disposed within the housing between and adjacent to the first and second levers, the linkage assembly comprising a plurality of linkages pivotably coupled to each other, wherein the linkage assembly is collapsible through actuation of the first and second levers.

Claim 2: The apparatus of claim 1, wherein a first linkage of the plurality of linkages contacts the first lever.

Claim 4: The apparatus of claim 3, wherein a second linkage of the plurality of linkages contacts the second lever.

Claims 12-20 have been canceled. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a second lever and wherein the linkage assembly is collapsible through actuation of the first and second levers (claim 1). 
The prior art of record of Weber (US Pub No. 2005/0101967) discloses (Figures 6-9B) everything in claim 1 including a nozzle (40), a housing (20), a first lever (52) and a linkage assembly (60) comprising a plurality of linkages (63) (Figure 7) pivotably coupled to each other (Figure 7) and wherein the linkage assembly is collapsible (From Figure 9A to Figure 9B) but fails to disclose a second lever and wherein the linkage assembly is collapsible through actuation of the first and second levers (claim 1).
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771